PARK, J.
We are satisfied that the refusal of the court below to erase this cause from the docket of the court was correct. The plaintiff in error claims that the judgment of the justice of the peace required him to pay the fine imposed ■into the hands of the treasurer of the town; but it is manifest no.t only that the justice did not intend to be so understood, in the language used by him in the judgment, but also that the judgment itself does not require that construction. The plaintiff must have understood that the expression “ pay a fine to the treasurer of the town,” was used merely to designate the officer to whom the money, when received by the justice, would be paid over; and that payment to the justice for the treasurer would be in effect payment to the treasurer. This is the plain interpretation of the judgment.
But if the judgment was defective it was far from being void, and the appeal that was taken by the plaintiff to the Superior Court vacated the judgment and rendered the defect .of no consequence. The Superior Court acquired by the appeal complete jurisdiction of the case, and took it unaffected by the error.
There is no error in the judgment complained of.
In this opinion the other judges concurred.